Case 20-32021 Document 9012, wFiled in TXSB on 12/22/20 Page 1 of 2

LOAN INFORMATION

 

Bankruptcy
Filing Date

C ; 4 | | BISSETT, KEITH 4/1/2020 20-32021 11 FHA

MORTGAGE COMPANY

Loan Number Debtors Name Bankruptcy Case Chapter Investor Comments

 

 

 

 

 

 

 

 

 

Principal & Interest

Escrow Payment Date/Arm Change Property Insurance PMI Insurance Trust Shortage Pers. Insurance

47 45
47
47
47
47

Post Petition Debtor Payment Post Petition Payment [Debtors Payment Late Charge/NSF Total Due Contracutal Paid to Date/Comments

1290.66
1290.66 . 1290.66
1290.66 . 1290.66

1305.33
1305.33 I 1305.33
1305.33 . 1305.33

1305.33
1305.33 Y 1305.33
1305.33 . 37. 1305.33
1305.33 . 1305.33

1305.33 I 1305.33

1305.33 . 1305.33
84 1305.33

1305.33 . 84 1305.33
1305.33 . 84 1305.33
. 1287.95

1287.95 I 7 1287.95
1287.95 . 1287.95
. 1287.95

1287.95 . 1287.95
1287.95 . 37.84 1287.95
. 1287.95

1287.95 . 1287.95
1287.95 . 1287.95
1287.95

. 1263.98

1263.98 I 1263.98
1263.98 . 7 1263.98
. 1263.98

1263.98 I 1263.98
1263.98 . 1263.98
. 1263.98

1263.98 Y 1263.98
1263.98 . 37.8 1263.98
1263.98 . 1263.98
1263.98 . 737.8 1263.98

 
Case 20-32021 Document 901-2 Filed in TXSB on 12/22/20 Page 2 of 2

1263.98
1263.98
1235.88

50083.06 Amount Due
-737.84

Total Late

0.00
49345.22

 
